       Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 1 of 11                   FILED
                                                                               2020 Nov-20 PM 03:10
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

 BARBARA SMITH,                          }
                                         }
       Plaintiff,                        }
                                         }
 v.                                      }   Case No.: 1:19-cv-01943-ACA
                                         }
 SOCIAL SECURITY                         }
 ADMINISTRATION,                         }
 COMMISSIONER,                           }
                                         }
       Defendant.                        }

                         MEMORANDUM OPINION

      Plaintiff Barbara Smith appeals the decision of the Commissioner of Social

Security denying her claim for supplemental security income. Based on the court’s

review of the administrative record and the parties’ briefs, the court WILL

AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      Ms. Smith applied for supplemental security income, alleging that her

disability began on January 1, 2016. (R. at 10). She later amended that date to

December 23, 2016. (R. at 10, 247). The Commissioner initially denied Ms. Smith’s

claims (R. at 10), and Ms. Smith requested a hearing before an Administrative Law

Judge (“ALJ”) (id.). After holding a hearing (id.), the ALJ ruled against Ms. Smith

(R. at 10–20). Ms. Smith appealed the ALJ’s ruling, but the Appeals Council denied


                                        1
       Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 2 of 11




Ms. Smith’s request for review. (R. at 1–3). Thus, the Commissioner’s decision is

final and ripe for the court’s judicial review. 42 U.S.C §§ 405(g), 1383(c)(3).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

      Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks

omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ


                                          2
        Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 3 of 11




does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step,

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Smith had not engaged in substantial

gainful activity since the date of the alleged onset of her disability. (R. at 12). The

ALJ found that Ms. Smith’s history of obesity, degenerative disc disease and

stenosis of the lumbar spine, asthma with tobacco use, diabetes mellitus with

reported neuropathy, and bipolar affective disorder are severe impairments. (Id.).

The ALJ then concluded that Ms. Smith did not suffer from an impairment or

combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id.).



                                          3
        Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 4 of 11




       After considering the evidence, the ALJ determined that Ms. Smith had the

residual functional capacity to perform light work with certain additional limitations.

(R. at 14). Ms. Smith’s limitations include: the inability to climb ladders, ropes, or

scaffolds; limited exposure to temperature extremes, dust, odors, fumes, or

pulmonary irritants; the inability to use vibrating tools or equipment; and no

exposure to unprotected heights. (Id.). In addition, Ms. Smith would not be able to

carry out complex instructions or engage in long term planning or negotiation. (Id.).

She can make simple, work-related decisions and tolerate occasional interaction with

supervisors, but she can have no more than superficial interaction with members of

the general public. (Id.).

       Based on Ms. Smith’s residual functional capacity and the testimony of a

vocational expert, the ALJ found that Ms. Smith could perform her past relevant

work as a house cleaner. (Id. at 19). The vocational expert also found that jobs exist

in the national economy that Ms. Smith can perform at the light exertional level,

including assembler or hand packer. (R. at 129). Accordingly, the ALJ determined

that Ms. Smith has not been under a disability, as defined in the Social Security Act,

from September 9, 2016, through the date of the decision on November 16, 2018.

(Id. at 7, 20).




                                          4
       Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 5 of 11




IV.   DISCUSSION

      Ms. Smith argues that the ALJ failed to correctly apply the pain standard.

(Doc. 9 at 7). Specifically, Ms. Smith claims that the ALJ did not properly consider

evidence that Ms. Smith’s back pain made her unable to perform a light range of

work, and that the ALJ did not consider substantial evidence of Ms. Smith’s overall

pain. (Doc. 9 at 7–8).

      In the Eleventh Circuit, a claimant must follow a two-step process to establish

disability through testimony of pain or other subjective symptoms.           Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). First, the claimant must present

evidence of an underlying medical condition. Id. Next, the claimant must show

either (1) “objective medical evidence that confirms the severity of the alleged pain

arising from that condition” or (2) “that the objectively determined medical

condition is of such a severity that it can be reasonably expected to give rise to the

alleged pain.” Id.

      Here, the Commissioner does not dispute that Ms. Smith presented evidence

of back pain and mental impairments. (See R. at 18). Thus, the only question before

the court is whether substantial evidence supports the ALJ’s determination that

Ms. Smith’s “statements concerning the intensity, persistence and limiting effects of

[her] symptoms are not entirely consistent with the medical evidence and other

evidence in the record.” (R. at 18).


                                          5
       Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 6 of 11




      The ALJ’s decision demonstrates that he “considered [Ms. Smith’s] medical

condition as a whole.” Dyer, 395 F.3d at 1211. Although Ms. Smith’s records

contain medical evidence that could be construed to benefit Ms. Smith, it is not this

court’s prerogative to reweigh the evidence or substitute its judgment for the ALJ’s.

See Winschel, 631 F.3d at 1178. Substantial evidence supports the ALJ’s credibility

determination. First, Ms. Smith argues that the ALJ should have given more

consideration to the medical records showing a single MRI’s findings of advanced

degenerative spondylosis. (R. at 426; Doc. 9 at 8). However, “there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his

decision.” Dyer, 395 F.3d at 1211. Based on the entirety of Ms. Smith’s medical

records, the ALJ determined that Ms. Smith’s complaints were not consistent with

the objective medical evidence.

      Ms. Smith testified that her back pain was her main debilitating ailment. (R.

at 116). But the ALJ noted that the treatment for Ms. Smith’s back pain had been

consistently conservative, only including medication.      (R. at 16).    Ms. Smith

received no physical therapy, surgery, or other type of pain management. (Id.).

Although Ms. Smith was referred to a neurosurgeon for her back, there is no

performance or even recommendation of surgery present in Ms. Smith’s medical

records. (R. at 441, 505, 517). No medical record from a neurosurgeon was even

presented. Evidence of a conservative course of treatment, like the one here,


                                         6
         Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 7 of 11




discredits a claimant’s testimony regarding the level of their pain. Wolfe v. Chater,

86 F.3d 1072, 1078 (11th Cir. 1996).

        Ms. Smith went to the Emergency Room at Stringfellow Memorial Hospital

three times since 2014, and on only one of those occasions did she complain of back

pain. (R. at 383–89, 403). During that one occasion in 2016 the nurse’s notes state

that “at their worst the symptoms were moderate.” (R. at 403). In addition,

Dr. McKitty, Ms. Smith’s treating physician, commented that there was “no acute

distress” in Ms. Smith’s back when she came in complaining of back pain. (R. at

520).

        There are also notes throughout Ms. Smith’s medical records indicating that

she did not comply with her prescribed medication or that she failed to show up for

appointments. (R. at 452, 474, 504). The ALJ can consider noncompliance as a

factor that discredits allegations of disability. 20 C.F.R. § 416.930(b); see also

Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988) (“[T]he refusal to follow

prescribed medical treatment without a good reason will preclude a finding of

disability.”). Here, Dr. McKitty notes that Ms. Smith “did not go to scheduled

appointments.” (R. at 504). Also, Ms. Smith did not consistently take her prescribed

medications for bipolar disorder or attend her psychiatric therapy appointments. (R.

at 452, 474).      The ALJ found that because Ms. Smith showed consistent




                                         7
          Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 8 of 11




noncompliance in taking her medication and attending appointments that her

“symptoms might not have been as limiting as [] alleged.” (R. at 19).

      A large portion of Ms. Smith’s medical records deal with her mental state and

not her back pain.     In conversations with her psychiatrist, Dr. Jorge Castro,

Ms. Smith explained that she was under significant stress. (R. at 345). Not only was

she taking care of her elderly mother with Alzheimer’s disease, she also had custody

of her two grandchildren, because her daughters were either incarcerated or unable

to care for the children due to drug addictions. (R. at 18, 279). Dr. Castro

consistently reported that Ms. Smith was depressed and anxious but alert, logical,

goal-directed, and cooperative. (R. at 353, 355, 358). Her life was overwhelmed

with stressors, but about a year into the therapy Ms. Smith reported that she was

“doing good.” (R. at 469).

      Ms. Smith argues that Eleventh Circuit caselaw prohibits an ALJ from

denying a claim based on participation in everyday activities of short duration. (Doc.

9 at 12) (citing Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir. 1997) (“Nor do

we believe that participation in everyday activities of short duration, such as

housework or fishing, disqualifies a claimant from disability.”)). Ms. Smith also

contends that, “[i]t is well established that sporadic or transitory activity does not

disprove disability.” (Id.) (citing Smith v. Califano, 637 F. 2d 968, 971–72 (3d Cir.

1981)).


                                          8
        Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 9 of 11




      But the ALJ did not deny Ms. Smith’s claim based on her participation in

everyday activities of short duration. First, both the hearing testimony and report by

the state agency team psychologist, Dr. Leslie Rogers, indicate that Ms. Smith is a

caregiver to multiple others besides herself and can do an array of personal and

caregiving activities on her own. (R. at 116, 121, 137). Specifically, the evidence in

Ms. Smith’s file “supports no more than moderate limitations” on her capacity to

work. (R. at 137).

      Second, the ALJ relied on more than just Ms. Smith’s testimony about her

daily activities to find that her description of the intensity, persistence, and limiting

effects of her symptoms were not consistent with the record. (See R. at 27–28). The

ALJ examined all of Ms. Smith’s medical records in conjunction with Ms. Smith’s

personal activities. The ALJ also considered testimony from the vocational expert,

medical consultants, psychological consultants, and evidence from non-medical

sources such as family and friends. This evidence shows that Ms. Smith has been

engaging in daily activities that include a light range of work throughout the

problems with her back and mental impairments. Substantial evidence supports the

ALJ’s credibility determination and her application of the pain standard.

      In October of 2016, Ms. Smith reported that in one day she would often wake

up at 5:30 a.m. to get her grandchildren ready for school, take care of her ill mother,

do household chores, take her grandkids to their afterschool activities, and get them


                                           9
       Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 10 of 11




ready for bed. (R. at 279). Ms. Smith is able to take care of her grandchildren,

despite describing it as a “24/7” activity. (R. at 286). She is also able to shop for

groceries, household items, and Christmas gifts. (R. at 285). Ms. Smith’s close

family friend, Chris McFarland, said that Ms. Smith took care of her mother by

bathing her, feeding her, and doing all of the housework. (R. at 251). Ms. Smith is

involved in the community, goes to church regularly, and attends football games.

(R. at 255). Ms. Smith does comment that she is unable to attend some events alone,

but the fact that she can attend at all indicates that her pain levels may not be as

debilitating as she describes.

      Ms. Smith claims that her daughters help her with their children “sometimes

when they are here.” (R. at 283). There were multiple reported fights with her

daughters, some of them even turning physical. (R. at 485). Most recently in 2018,

Ms. Smith was appointed guardian to her eight-year-old grandson, because her

daughter who was just released from prison “doesn’t want anything to do with her

son.” (R. at 544). The ALJ found that Ms. Smith’s ability to perform daily living

activities contradicts her allegation that she is unable to work in any capacity. (R. at

19). Instead, it is consistent with the ability to perform a light range of work. (Id.)

      Finally, based on Ms. Smith’s residual functional capacity and the testimony

of the vocational expert, the ALJ found that Ms. Smith could perform her past

relevant work as a house cleaner. (R. at 20). The vocational expert also found that


                                          10
       Case 1:19-cv-01943-ACA Document 11 Filed 11/20/20 Page 11 of 11




jobs exist in the national economy that Ms. Smith can perform at a light exertional

level, including assembler or hand packer. (R. at 129). Since Ms. Smith is able to

perform her past work, as well as seek out additional employment, disability is not

warranted in this circumstance. As indicated, the ALJ’s reliance on the testimony

of the vocational expert was proper and supports the finding that Ms. Smith is not

disabled and is capable of performing jobs available in the national economy.

V.    CONCLUSION

      Substantial evidence supports the ALJ’s denial of Ms. Smith’s application for

supplemental security income and this court WILL AFFIRM the Commissioner’s

decision. The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this November 20, 2020.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                        11
